Case 1:13-cv-06830-JBS-AMD Document 174 Filed 12/19/18 Page 1 of 1 PageID: 2372



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  Minutes of Proceedings


 OFFICE: CAMDEN                                 Proceeding Date: December 19, 2018

 JUDGE JEROME B. SIMANDLE

 Court Reporter: Lisa Marcus


 Title of Case:                                 Docket: Civil 13-6830(JBS/AMD)
 PRATT
          Vs
 CITY OF CAMDEN, ET AL

 Appearances:
 Gregg Zeff, Esq. for plaintiff
 Melvin Wright, Jr. for plaintiff
 Anthony Ogozalek, Esq. for plaintiff
 Daniel Ryback, Esq. for deft. City of Camden
 Marvin Freeman, Esq. for State Police


 Nature of Proceedings:     SETTLEMENT CONFERENCE
 Settlement placed on the record
 Case Settled
 Ordered 60 day order to be entered


 Time Commenced: 10:00 am Time Adjourned: 12:45 Total Time: 2 hr 45 Minutes


                                                     s/ Marnie Maccariella
                                                      DEPUTY CLERK



 Cc: Chambers
